Exhibit 10.2

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) dated April 8, 2013
(the “Grant Date”) is by and between Career Education Corporation, a Delaware
corporation (the “Company”), and Scott Steffey (the “Grantee”).

In accordance with Section 7 of the Career Education Corporation 2008 Incentive
Compensation Plan, as amended (the “Plan”), and subject to the terms of the Plan
and this Agreement, the Company hereby grants to the Grantee a number of stock
appreciation rights in respect of shares of common stock, par value $0.01 per
share, of the Company (“Shares”) on the terms and conditions as set forth below
(“SAR”). All capitalized terms used but otherwise not defined herein shall have
the meanings set forth in the Plan.

To evidence the SAR and to set forth its terms, the Company and the Grantee
agree as follows:

1.        Grant.  The Committee hereby grants to the Grantee on the Grant Date
SARs covering             _ Shares (subject to adjustment as provided in
Section 4.2 of the Plan).

2.        SAR Price.  The Strike Price per Share covered by the SAR shall be
$[            ] (subject to adjustment as provided in Section 4.2 of the Plan).
The Strike Price is equal to 100% of the Fair Market Value of the Shares on the
Grant Date, as calculated under the Plan.

3.        Term and Vesting of the SAR.  The SAR shall expire on the tenth
anniversary of the Grant Date (the “SAR Term”). To the extent any portion of the
SAR is not exercised by the expiration of the SAR Term, such portion of the SAR
shall be immediately cancelled and forfeited to the Company. Except as provided
in Section 4, the SAR shall vest and become exercisable in four equal
installments on each of March 14, 2014, March 14, 2015, March 14, 2016 and
March 14, 2017 (each a “Vesting Date”), provided that the Grantee remains
employed by the Company on each applicable vesting date, except as set forth in
this Agreement, such that the SAR shall become fully vested on March 14, 2017;
provided, however, that the SAR shall only vest and become exercisable with
respect to a whole number of Shares on each Vesting Date and the Company shall
accordingly allocate such vesting across the Vesting Dates as evenly as
possible. Except as otherwise provided herein, the SAR may be exercised on or
following the applicable Vesting Dates with respect to the vested portion, as
long as such exercise occurs prior to the expiration of the SAR as provided in
this Agreement and the Plan.

Notwithstanding the foregoing provisions of this Section 3, and except as
otherwise determined by the Committee, as provided in the Plan or as provided
herein, any portion of the SAR which is not vested (or otherwise not
exercisable) at the time of the Grantee’s Termination of Service shall not
become exercisable after such termination and shall be immediately cancelled and
forfeited to the Company.

4.        Vesting and Exercisability Following Termination of Service.

(a)       In the event the Grantee incurs a Termination of Service by the
Grantee for Good Reason or by the Company other than for Cause, death or
Disability (as such terms are defined in the employment letter agreement between
the Grantee and the Company, dated April 1, 2013 (the “Employment Letter
Agreement”), then the SAR shall become fully vested and



--------------------------------------------------------------------------------

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

 

exercisable on the date of Termination of Service, and shall remain exercisable
until the third anniversary of the date of such Termination of Service, but not
beyond the expiration of the SAR Term. To the extent any portion of the SAR is
not exercised by the third anniversary of such Termination of Service, such
portion of the SAR shall be immediately cancelled and forfeited to the Company.

(b)        In the event the Grantee incurs a Termination of Service as a result
of his death or Disability, then the SAR shall become fully vested and
exercisable on the date of Termination of Service and shall remain exercisable
until the first anniversary of the date of such Termination of Service, but not
beyond the expiration of the SAR Term. To the extent any portion of the SAR is
not exercised by the first anniversary of such Termination of Service, such
portion of the SAR shall be immediately cancelled and forfeited to the Company.

(c)        In the event the Grantee incurs a Termination of Service as a result
of his Retirement, then the SAR shall remain exercisable until the third
anniversary of the date of such Termination of Service, but not beyond the
expiration of the SAR Term. To the extent any portion of the SAR is not
exercised by the third anniversary of such Termination of Service, such portion
of the SAR shall be immediately cancelled and forfeited to the Company.

(d)        In the event the Grantee incurs a Termination of Service by the
Company for Cause or by the Grantee for any reason other than as set forth in
this Section 4, any portion of the SAR that remains outstanding as of the date
of such Termination of Service shall be immediately cancelled and forfeited to
the Company.

5.        Exercise of SAR.  On or after the date any portion of the SAR becomes
exercisable, but prior to the expiration of the SAR in accordance with Sections
3 and 4 above, the portion of the SAR that has become exercisable may be
exercised in whole or in part by the Grantee (or, pursuant to Section 7, by his
permitted successor) upon delivery to the Company (or any Person designated by
the Company) of a written notice of exercise (which may include a notice made
through any electronic system designated by the Company) which identifies this
Agreement and states the number of whole Shares for which the SAR is being
exercised.

6.        Payment upon Exercise.  Upon exercise of all or a specified portion of
the SAR, Grantee shall be entitled to receive from the Company an amount, in
cash in a lump sum payment, determined by multiplying (a) the difference (if
any) obtained by subtracting (i) the Strike Price as set forth in this Agreement
from (ii) the Fair Market Value of a Share on the date of exercise of the SAR,
by (b) the number of Shares exercised, subject to Section 13 relating to tax
withholding and subject to any limitations the Administrator may impose. Such
cash payment shall be made as soon as practicable, but in no event later than
thirty (30) days following the date of exercise.

Notwithstanding the foregoing,  the Grantee (or any permitted successor) shall
take whatever additional actions, including, without limitation, the furnishing
of an opinion of counsel, and execute whatever additional documents the Company
may, in its sole discretion, deem necessary or advisable in order to carry out
or effect one or more of the obligations or restrictions imposed by the Plan,
this Agreement or applicable law.

7.        Limitation Upon Transfer.  The SAR and all rights granted hereunder
shall not (a) be transferred by the Grantee, other than by will, by the laws of
descent and distribution, or to a Permitted Transferee; (b) be otherwise
assigned, pledged or hypothecated in any way; and (c) be subject to execution,
attachment or similar process. Any attempt to transfer the SAR, other

 

-2-



--------------------------------------------------------------------------------

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

 

than by will or by the laws of descent and distribution or to a Permitted
Transferee, or to assign, pledge or hypothecate or otherwise dispose of the SAR
or of any rights granted hereunder contrary to the provisions hereof, or upon
the levy of any attachment or similar process upon the SAR or such rights, shall
be void and unenforceable against the Company or any Subsidiary; provided,
however, that the Grantee may designate a Beneficiary to receive benefits in the
event of the Grantee’s death. The SAR shall be exercised during the Grantee’s
lifetime only by the Grantee, the Grantee’s guardian, the Grantee’s legal
representative or a Permitted Transferee.

8.         Change in Control.  Upon a Change in Control, the Grantee will have
such rights with respect to the SAR as are provided for in the Plan.

9.         Effect of Amendment of Plan.  No discontinuation, modification, or
amendment of the Plan may, without the written consent of the Grantee, adversely
affect the rights of the Grantee under the SAR, except as otherwise provided
under the Plan.

This Agreement may be amended as provided under the Plan, but no such amendment
shall adversely affect the Grantee’s rights under the Agreement without the
Grantee’s written consent, unless otherwise permitted by the Plan.

10.        No Limitation on Rights of the Company.  The grant of the SAR shall
not in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

11.        No Obligation to Exercise SAR.  The granting of the SAR shall impose
no obligation upon the Grantee to exercise the SAR.

12.        Agreement Not a Contract of Employment or Other Relationship.  This
Agreement is not a contract of employment, and the terms of employment of the
Grantee or other relationship of the Grantee with the Company or its
Subsidiaries shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company or its Subsidiaries, nor
shall it interfere with the right of the Company or its Subsidiaries to
discharge the Grantee and to treat him or her without regard to the effect that
such treatment might have upon him or her as a Grantee.

13.        Withholding.  If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the Grantee
shall be required to pay such amount to the Company, or make arrangements
satisfactory to the Company regarding the payment of such amount, as provided in
Section 17 of the Plan. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee. The Grantee acknowledges and agrees that
he is responsible for the tax consequences associated with the grant and
exercise of the SAR.

14.        Notices.  Any communication or notice required or permitted to be
given hereunder shall be in writing, and, if to the Company, to its principal
place of business, attention: Secretary, and, if to the Grantee, to the address
appearing on the records of the Company. Such communication or notice shall be
delivered personally or sent by certified, registered, or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any

 

-3-



--------------------------------------------------------------------------------

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

 

such notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

15.        Governing Law.  Except to the extent preempted by federal law, this
Agreement shall be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware without regard to the principles thereof
relating to the conflicts of laws.

16.        Receipt of Plan.  The Grantee acknowledges receipt of a copy of the
Plan, and represents that the Grantee is familiar with the terms and provisions
thereof, and hereby accepts the SAR subject to all the terms and provisions of
this Agreement and of the Plan. The SAR is granted pursuant to the terms of the
Plan, the terms of which are incorporated herein by reference, and the SAR shall
in all respects be interpreted in accordance with the Plan. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretation and
determination shall be conclusive and binding upon the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder.

17.        Restrictive Covenants.  In consideration of receiving the SAR
hereunder, and as a term and condition of the Grantee’s employment with the
Company, the Grantee acknowledges and agrees to adhere to, and be bound by, the
restrictive covenants set forth in the Employment Letter Agreement. The Grantee
hereby further acknowledges that the Grantee’s job responsibilities give the
Grantee access to confidential and proprietary information belonging to the
Company and/or its subsidiaries, and that this and other confidential
information to which the Grantee has access would be of value, and provide an
unfair advantage, to a competitor in competing against the Company or its
subsidiaries in any of the markets in which the Company or its subsidiaries
maintains schools, provides on-line education classes or otherwise conducts
business. The Grantee further acknowledges that the restrictive covenants set
forth in the Employment Letter Agreement will not cause the Grantee undue
hardship and are reasonable and necessary to protect the Company’s and/or its
subsidiaries’ legitimate business interests. Furthermore, it is the intention of
the Grantee and the Company that in the event any of the restrictive covenants
set forth in the Employment Letter Agreement are determined to be unreasonable
and/or unenforceable with respect to scope, time or geographical coverage, the
Grantee and the Company agree that such covenants may be modified and narrowed
by a court, so as to provide the maximum legally enforceable protection of the
Company’s and any of its subsidiaries’ interests.

18.        No Stockholder Rights.  The SAR represents only the right to receive
cash pursuant to the terms hereof and shall not represent an equity security of
the Company and shall not carry any voting or dividend rights.

 

-4-



--------------------------------------------------------------------------------

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

 

19.        Condition to Return Signed Agreement.  This Agreement shall be null
and void unless the Grantee indicates his acceptance of the SAR and this
Agreement by signing, dating, and returning this Agreement to the Company on or
before April     , 2013.

20.        Other Terms and Conditions.  The foregoing does not modify or amend
any terms of the Plan. To the extent any provisions of the Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

2013 Employee Stock Appreciation Rights Agreement

Mr. Steffey

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION

 

 

By:

     

Name:

     

Title:

     

ACCEPTANCE (OR REJECTION) OF AWARD BY GRANTEE

The undersigned, the Grantee, hereby:          (select one of the options below)

 

        

ACCEPTS the award of the SAR as set forth in this Agreement and agrees to be
bound by the terms and conditions of this Agreement and the Plan.

 

        

REJECTS the award of the SAR contemplated by this Agreement and forfeits all
rights relating thereto. Please note that a rejection of this award has no
impact on any other award of options, restricted stock or restricted stock units
you have or will receive, including any restrictive covenants to you are subject
pursuant to the agreement(s) governing your previous awards.

 

Date:

 

 

   

 

     

(Signature of Grantee)

     

Print Name:

 

 

Please sign and return your signed copy of this Stock Appreciation Rights
Agreement by April     , 2013, to                                 . Failure to
do so will result in forfeiture of the award. Please retain a copy of this
signed Stock Appreciation Rights Agreement for your records.

 

-6-